internal_revenue_service number release date index number ----------------------- -------------------------- --------------------- -------------------------------- ------------------------------- department of the treasury washington dc person to contact -------------------------- ---------------------- telephone number --------------------- refer reply to cc psi - plr-101511-04 date jun legend taxpayer subsidiary a subsidiary b subsidiary c subsidiary d date year --------------------- -------------------------------- ------------------------------- ------------------------- ------------------------------- ----------------------- ---------------------- -------------------------------------------- -------------------------- ------- dear --------------- this letter responds to your letter dated date and supplemental submission dated date submitted on behalf of taxpayer requesting a private_letter_ruling under sec_45 of the internal_revenue_code facts taxpayer represents that the relevant facts are as follows subsidiary a is a wholly owned subsidiary of taxpayer subsidiary a wholly on date subsidiary b through subsidiary c and subsidiary d acquired a plr-101511-04 owns subsidiary b which wholly owns subsidiary c which wholly owns subsidiary d subsidiary b subsidiary c and subsidiary d are disregarded entities for federal tax purposes wind electricity generation facility and all related assets out of a bankruptcy_estate the facility was originally placed_in_service in year electricity produced at the facility is sold to a utility pursuant to a power purchase agreement ppa originally entered into before date the facility has not been re-powered or upgraded with new or more efficient equipment the ppa has not been amended to comply with the provisions of sec_45 ruling requested facility the determination of the facility’s placed_in_service_date for purposes of sec_45 is made by reference to the date the facility was originally placed_in_service not the date the facility is placed_in_service by the transferee taxpayer law and analysis production credit may be claimed in an amount equal to cents multiplied by the kilowatt hours of electricity produced_by_the_taxpayer from qualified_energy_resources at a qualified_facility during the 10-year period beginning on the date the facility was originally placed_in_service and sold by the taxpayer to an unrelated_person during the taxable_year taxpayer requests the service to rule that in the case of a transfer of a qualified sec_45 provides that for purposes of sec_38 the renewable electricity sec_45 provides that in the case of a facility using wind to produce sec_45 provides that the credit does not apply to electricity electricity the term qualified_facility means any facility owned by the taxpayer which is originally placed_in_service after date and before date i produced at a qualified_facility described in subsection c a which is placed_in_service by the taxpayer after date and ii sold to a utility pursuant to a contract originally entered into before date whether or not amended or restated after that date however sec_45 creates an exception whereby the provisions of subparagraph a will not apply if the contract is amended to impose a limit on the amount of electricity that may be sold under the contract at prices that exceed avoided cost prices determined at the time of delivery include sec_45 however it seems clear from the wording of the statute that it was there is no discussion in the legislative_history on why sec_45 was amended to taxpayer maintains that sec_45 was intended to address two specific fact taxpayer would apply sec_45 only to disallow the credit for electricity from a plr-101511-04 directed at windfalls arising in situations where power under pre-1987 ppas is sold to a utility in excess of amounts contemplated under the ppas at above market prices patterns related to pre-1987 power purchase contracts that were perceived to create a potential windfall for taxpayers that owned these contracts first the section prevents a taxpayer from constructing a new facility using more advanced and efficient technology that will sell power under an unutilized pre-1987 contract and also qualify for sec_45 credits second the section prevents an existing facility that was placed_in_service prior to date from upgrading and re-powering its operations with new more efficient equipment and thereby generating more megawatts of power and more sec_45 credits while selling power at significantly above market prices under a pre-1987 contract newly developed facility placed_in_service after date or an existing facility which had been re-powered taxpayer argues that sec_45 should not apply to a transferred qualified_facility originally placed_in_service before date if the facility had not been upgraded taxpayer would treat a qualified_facility placed_in_service before date and selling power pursuant to a pre-1987 ppa as a unit entitled to generate a credit for years regardless of any transfer of the facility after date accordingly taxpayer would interpret the placed_in_service_date in sec_45 as the date the transferred facility was originally placed_in_service under the suggested interpretation the date the transferee placed the facility in service would not be relevant if the transferred facility had not been upgraded appear in sec_45 the statutory scheme of sec_45 contemplates a two- prong determination sec_45 makes reference to a qualified_facility described in sec_45 the statute presupposes that a determination has been made that the requirements of a qualified_facility under sec_45 have been satisfied including the requirement that the facility be originally placed_in_service within the requisite time period sec_45 then requires a determination as to whether the qualified_facility was placed_in_service by the taxpayer after date in the case of a facility that has been transferred the date the transferee taxpayer places the facility in service is the relevant date sec_45 does not require that an actual windfall exist but presumes a windfall if electricity from a qualified_facility is sold pursuant to a pre-1987 ppa the only exception provided by the statute to prevent the application of sec_45 is set forth in sec_45 the exception requires an amendment to the ppa to impose a limit on the amount of production that may be sold at the higher prices to a utility pursuant to the ppa taxpayer in the case of a transfer of a qualified_facility we rule that the determination we do not agree with taxpayer’s interpretation the term originally does not based solely on the foregoing analysis and the representations made by under the facts in this case the subject ppa has not been amended in except as specifically set forth above no opinion is expressed or implied this ruling is directed only to the taxpayer who requested it sec_6110 plr-101511-04 of the facility’s placed_in_service_date for purposes of sec_45 is made by reference to the date the facility is placed_in_service by the transferee taxpayer accordance with sec_45 so as to make sec_45 inapplicable therefore in applying sec_45 to the instant case we rule that the sec_45 credit does not apply to the electricity produced at the facility that is the subject of this ruling because the facility was placed_in_service by taxpayer after date and the electricity is sold to a utility pursuant to a ppa originally entered into before date concerning the federal_income_tax consequences of the above described facts under any other provision of the code or regulations of the code provides that it may not be used or cited as precedent to each of your authorized representatives enclosure copy cc walter h woo senior technician reviewer branch office of associate chief_counsel passthroughs and special industries in accordance with the powers of attorney on file a copy of this letter will be sent s walter h woo sincerely
